 



SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 9, 2019,
by and among Taronis Technologies, Inc., a Delaware corporation (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and the Buyers desire to enter into this transaction to purchase
the Preferred Shares (as defined below) and Warrants (as defined below) pursuant
to the Registration Statement (as defined below) which is currently effective,
has at least $88,500,000 of initial offering price of unallocated securities
available for sale as of the date hereof and has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”).

 

B. The Company has authorized (i) a new series of convertible preferred stock of
the Company designated as Series H Convertible Preferred Stock (together with
any convertible preferred shares issued in replacement thereof in accordance
with the terms thereof, the “Preferred Shares”), the terms of which are set
forth in the certificate of designations for such series of preferred stock, in
the form attached hereto as Exhibit A (the “Certificate of Designations”), which
Preferred Shares shall be convertible into Common Stock, in accordance with the
terms of the Certificate of Designations (all shares of Common Stock issued or
issuable pursuant to the terms of the Certificate of Designations, including,
without limitation, upon amortization, conversion or otherwise, collectively,
the “Conversion Shares”), which Conversion Shares shall be issued pursuant to
the Registration Statement or, if such Registration Statement is not available
at the time of issuance of such Conversion Shares, as securities exempt from
registration pursuant to Section 3(a)(9) of the 1933 Act and (ii) warrants, in
the form attached hereto as Exhibit B (the “Warrants”), which Warrants shall be
exercisable into shares of Common Stock (such shares issuable upon exercise of
the Warrants, collectively, the “Warrant Shares”).

 

C. The Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”

 

 

 



 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a) Purchase of Preferred Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below and subject to the
provisions of Section 1(e) below, the Company shall issue and sell to each
Buyer, and each Buyer, severally, but not jointly, agrees to purchase from the
Company on the Closing Date (as defined below), (i) that aggregate number of
Preferred Shares as is forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers attached hereto, as may be adjusted pursuant to this Section
1(a), and (ii) Warrants representing the right to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers attached hereto, as may be adjusted pursuant to this Section
1(a) (the “Closing”). Notwithstanding anything to the contrary set forth in the
Schedule of Buyers attached hereto or elsewhere in this Agreement, the Lead
Investor may, in its sole and absolute discretion, at any time prior to the
second (2nd) Business Day immediately preceding the Closing Date deliver a
written notice to the Company (the “Lead Investor Allocation Notice”) requiring
the Company to increase the number of Preferred Shares and related Warrants
being offered and sold under this Agreement on the Closing Date by a number not
to exceed 15,000 Preferred Shares (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction relating to
the Company’s preferred stock occurring after the date hereof) and related
number of Warrants (the “Available Additional Allocation”). If the Company
receives a Lead Investor Allocation Notice, it shall promptly, but in any event
not later than the same Business Day of the delivery to the Company of the Lead
Investor Allocation Notice, deliver a written notice (the “Additional Allocation
Notice”) to each of the Buyers to offer for sale to the Buyers (the “Additional
Allocation Offer”), Preferred Shares and related Warrants up to the Available
Additional Allocation on a pro rata basis among the Buyers based on the number
of Preferred Shares set forth opposite each Buyer’s name in column (3) of the
Schedule of Buyers attached hereto (the “Basic Allocation”) and, with respect to
each Buyer that elects to purchase its entire Basic Allocation, any additional
portion of the Available Additional Allocation attributable to the Basic
Allocations of the other Buyers as each such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Allocations (the “Undersubscription Amount”), which process shall be repeated
until the Buyers shall have an opportunity to subscribe for any remaining
Undersubscription Amount. To accept the Additional Allocation Offer, in whole or
in part, each Buyer must deliver a written notice to the Company (each, a “Buyer
Allocation Notice”) prior to the end of the Business Day after such Buyer’s
receipt of the Additional Allocation Notice, setting forth the portion of such
Buyer’s Basic Allocation that such Buyer elects to purchase and, if a Buyer
elects to purchase all of its Basic Allocation, the Undersubscription Amount, if
any, that such Buyer elects to purchase. Upon receipt of one or more Buyer
Allocation Notice(s), if any, the Company shall be required to issue and sell on
the Closing Date to each such Buyer who has delivered a Buyer Allocation Notice
pursuant to the immediately preceding sentence, such additional Preferred Shares
and related Warrants indicated on such Buyer’s Buyer Allocation Notice in
accordance with the provisions of this Section 1(a). In addition to the Purchase
Price (as defined in Section 1(b)) set forth opposite such Buyer’s name in
column (5) of the Schedule of Buyers attached hereto, each Buyer shall pay an
additional $850 for each additional Preferred Share and related Warrants to be
purchased by such Buyer at the Closing that is not listed opposite such Buyer’s
name in columns (3) and (4) of the Schedule of Buyers attached hereto. The
Warrants related to any additional Preferred Shares to be purchased pursuant to
this Section 1(a) shall be in the same proportion as the Warrants related to the
Preferred Shares set forth in the Schedule of Buyers attached hereto. As used
herein, “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

 

 



 

(b) Purchase Price. Subject to the provisions of Section 1(e), the aggregate
purchase price for the Preferred Shares and the Warrants shall be such amount as
set forth opposite such Buyer’s name in column (5) of the Schedule of Buyers
attached hereto (less, in the case of [  ] (the “Lead Investor”), any amounts
withheld pursuant to Section 4(f)) (the “Purchase Price”), as may be adjusted
pursuant to Section 1(a). Each Buyer shall pay $850 for each Preferred Share and
related Warrants to be purchased by such Buyer at the Closing.

 

(c) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below and subject to the provisions set forth in Section 1(e) below at
the offices of [  ]. The Closing may also be undertaken remotely by electronic
transfer of Closing documentation.

 

(d) Form of Payment. Subject to the provisions of Section 1(e), on the Closing
Date, (i) each Buyer shall acquire the Preferred Shares and the Warrants by
paying its respective Purchase Price (less, in the case of the Lead Investor,
any amounts withheld pursuant to Section 4(f)) to the Company by wire transfer
of immediately available funds in accordance with the Wire Instructions (as
defined below) and (ii) the Company shall deliver to each Buyer: (x) the
Preferred Shares (allocated in the amounts as such Buyer shall request) as is
set forth opposite such Buyer’s name in column (3) of the Schedule of Buyer
attached hereto, as may be adjusted pursuant to Section 1(a), duly executed on
behalf of the Company and registered in the name of such Buyer or its designee
and (y) the Warrants (allocated in the principal amounts as such Buyer shall
request) which such Buyer is then purchasing hereunder pursuant to which such
Buyer shall have the right to acquire such number of Warrant Shares as is set
forth opposite such Buyer’s name in column (4) of the Schedule of Buyers
attached hereto, as may be adjusted pursuant to Section 1(a), duly executed on
behalf of the Company and registered in the name of such Buyer or its designee.

 



(e) Listing Failure. Notwithstanding anything to the contrary contained herein,
if(A) at any time from and after the date hereof and prior to the Closing Date,
the Company fails to satisfy one or more of the conditions to Closing set forth
in Section 7 solely because either (i) the Common Stock fails to be designated
for quotation or listed on the Principal Market, (ii) the Common Stock is
suspended by the Principal Market, and/or (iii) suspension of the Common Stock
is threatened by the Principal Market or the Common Stock falls below, or the
Company fails to satisfy, the minimum listing maintenance requirements of the
Principal Market (each a “Listing Failure” and together the “Listing Failures”),
(B) such Listing Failures are not waived in writing by each applicable Buyer,
but all other conditions set forth in Section 7 are satisfied (or waived in
writing by each such Buyer) and (C) the Company satisfies the listing
requirements of one or more other Eligible Markets, in lieu of consummating the
transactions set forth in Sections 1(a) – 1(d) above with each Buyer that does
not waive the Listing Failure(s), the Company shall issue and sell to such
Buyer, and such Buyer, severally, but not jointly, agrees to purchase from the
Company on the Closing Date, (i) 28% of that aggregate number of Preferred
Shares as is forth opposite such Buyer’s name in column (3) of the Schedule of
Buyers attached hereto, as may be adjusted pursuant to Section 1(a), (ii)
Warrants representing the right to acquire up to 28% of that number of Warrant
Shares as is set forth opposite such Buyer’s name in column (4) of the Schedule
of Buyers attached hereto, as may be adjusted pursuant to Section 1(a), and
(iii) the Purchase Price for such Buyer shall be reduced to 28% of such amount
as set forth opposite such Buyer’s name in column (5) of the Schedule of Buyers
attached hereto (less, in the case of [             ] any amounts withheld
pursuant to Section 4(f)), as may be adjusted pursuant to Section 1(a).

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

 

 



 

(c) No Short Selling. Each Buyer represents and warrants to the Company that at
no time from the time that such Buyer was notified as to the transactions
contemplated by this Agreement has such Buyer, or any of its Buyer Trading
Affiliates (as defined below), any of their respective agents or representatives
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
1934 Act) of the Common Stock or (ii) hedging transaction, which establishes a
net short position with respect to the Common Stock. Each Buyer covenants and
agrees that from the date here through the Closing, that neither such Buyer nor
any of its Buyer Trading Affiliates will not take any of the actions set forth
in the prior sentence. As used herein, “Buyer Trading Affiliates” means any
affiliate of such Buyer which (x) had or has knowledge of the transactions
contemplated by this Agreement, (y) has or shares discretion relating to such
Buyer’s investments or trading or information concerning such Buyer’s
investments, including in respect of the Securities, or (z) is subject to such
Buyer’s review or input concerning such affiliate’s investments or trading.

 

The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

 

(a) Shelf Registration Statement.

 

(i) The Company has prepared and filed in conformity with the requirements of
the 1933 Act and the published rules and regulations thereunder (the “Rules and
Regulations”) adopted by the SEC a “shelf” registration statement on Form S-3
(No. 333-230854), which became effective on April 24, 2019, including a base
prospectus (the “Base Prospectus”) relating to Common Stock, preferred stock,
warrants, rights or units of the Company that may be sold from time to time by
the Company, in accordance with Rule 415 of the 1933 Act, and such amendments,
including post-effective amendments, thereof as may have been required to the
date of this Agreement. The term “Registration Statement” as used in this
Agreement means such registration statement, including all exhibits, financial
schedules and all documents and information deemed to be part of the
Registration Statement by incorporation by reference or otherwise, as amended
from time to time, including the information (if any) contained in the form of
final prospectus filed with the SEC pursuant to Rule 424(b) of the Rules and
Regulations and deemed to be part thereof at the time of effectiveness pursuant
to Rules 430A and 430B of the Rules and Regulations. The term “Preliminary
Prospectus” means the Base Prospectus, together with any preliminary prospectus
supplement used or filed with the SEC pursuant to Rule 424 of the Rules and
Regulations. The term “Prospectus” means the Base Prospectus, any Preliminary
Prospectus and any amendments or further supplements to such prospectus filed
with the SEC, and including, without limitation, the final prospectus supplement
(the “Prospectus Supplement”), filed pursuant to and within the limits described
in Rule 424(b) with the SEC in connection with the proposed sale of the
Securities contemplated by this Agreement through the date of such Prospectus
Supplement. Unless otherwise stated herein, any reference herein to the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus (as
defined below) and the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein, including pursuant to Item 12 of
Form S-3 under the 1933 Act, which were filed under the Securities Exchange Act
of 1934, as amended (the “1934 Act”), on or before the date hereof or are so
filed hereafter. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement any Preliminary
Prospectus, the Statutory Prospectus or the Prospectus shall be deemed to refer
to and include any such document filed or to be filed under the 1934 Act after
the date of the Registration Statement, any such Preliminary Prospectus, the
Statutory Prospectus or Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

 

 

 



 

(ii) The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. As of the date of this Agreement, the Company is
eligible to use Form S-3 under the 1933 Act and it meets the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this offering in accordance with General Instruction I.B.1 of Form
S-3. The Company filed with the SEC the Registration Statement on such Form S-3,
including a Base Prospectus, for registration under the 1933 Act of the offering
and sale of the Securities, and the Company has prepared and used a Preliminary
Prospectus in connection with the offer and sale of the Securities. When the
Registration Statement or any amendment thereof or supplement thereto was or is
declared effective and as of the date of the most recent amendment to the
Registration Statement, it (i) complied or will comply, in all material
respects, with the requirements of the 1933 Act and the Rules and Regulations
and the 1934 Act and the rules and regulations of the SEC thereunder and (ii)
did not or will not, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading. When any Preliminary Prospectus or
Prospectus was first filed with the SEC (whether filed as part of the
Registration Statement or any amendment thereto or pursuant to Rule 424 of the
Rules) and when any amendment thereof or supplement thereto was first filed with
the SEC, such Preliminary Prospectus or Prospectus as amended or supplemented
complied in all material respects with the applicable provisions of the 1933 Act
and the Rules and Regulations and did not or will not, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. Notwithstanding the forgoing, the Company makes no representations
or warranties as to information contained in or omitted from any Preliminary
Prospectus or Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by or on behalf of the Buyers, specifically
for use therein.

 

(b) Prospectus. As of the Applicable Time (as defined below) and as of the
Closing Date, neither (x) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time, the Statutory
Prospectus, all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Limited Use Free Writing Prospectus (as
defined below), when considered together with the General Disclosure Package,
included, includes or will include any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. As used in this subsection and elsewhere in this
Agreement:

 

(i) “Applicable Time” means 9:00 AM (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.

 

 

 



 

(ii) “Statutory Prospectus” as of any time means the Preliminary Prospectus
included in the Registration Statement immediately prior to that time.

 

(iii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the 1933 Act.

 

(iv) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I hereto.

 

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

 

(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Company has no subsidiaries (which for purposes
of this Agreement means any entity in which the Company, directly or indirectly,
owns any of the capital stock or holds an equity or similar interest) other than
as set forth on Schedule 3(c) hereto (collectively, the “Subsidiaries”). Each of
the Subsidiaries has been duly organized and is validly existing as an entity in
good standing under the laws of the jurisdiction of its organization, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Subsidiaries are the only subsidiaries, direct
or indirect, of the Company. The Company and each of the Subsidiaries are duly
qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to result in any material adverse
effect on, or any development that would reasonably be expected to result in a
material adverse effect, in or affecting (i) the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and of the Subsidiaries, individually or
taken as a whole, whether or not occurring in the ordinary course of business,
or (ii) on the transactions contemplated hereby or the other Transaction
Documents (as defined below) or by the agreements and instruments to be entered
into in connection herewith or therewith, or (iii) on the authority or ability
of the Company to perform its obligations under the Transaction Documents or
(iv) on the legality, validity, binding effect or enforceability of any of the
Transaction Documents (collectively a “Material Adverse Effect”). The
outstanding shares of capital stock of each of the Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company or another Subsidiary free and clear of all liens, encumbrances
and equities and claims, except as described in the Registration Statement; and
no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligations into shares of
capital stock or ownership interests in the Subsidiaries are outstanding.

 

 

 



 

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Irrevocable
Transfer Agent Instructions (as defined in Section 5(b)), the Lock-Up Agreements
(as defined in Section 7(xvi)) and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares and the Warrants, the
reservation for issuance and the issuance of the Conversion Shares issuable
pursuant to the terms of the Certificate of Designations, and the reservation
for issuance and the issuance of the Warrant Shares issuable upon exercise of
the Warrants have been duly authorized by the Company’s Board of Directors, and
no further filing, consent, or authorization is required by the Company’s Board
of Directors or its stockholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies. The Certificate of Designations has been filed with the Secretary of
State of the State of Delaware and is in full force and effect, enforceable
against the Company in accordance with its terms and has not been amended.

 

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of stockholders exist
with respect to any of the Securities or the issue and sale thereof. As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance with respect to the Preferred Shares and Warrants which
equals or exceeds (the “Required Reserve Amount”) 161,742,523 (as adjusted for
any stock dividend , stock split, stock combination, reclassification or similar
transaction relating to the Common Stock occurring after the date hereof), which
represents all shares of Common Stock that are authorized and unissued and
unreserved as of the date hereof. Notwithstanding the foregoing, for so long as
any bridge financing as referenced in Schedule 3(yy) hereto is outstanding the
Required Reserve Amount shall be reduced to 151,742,523 (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction relating to the Common Stock occurring after the date hereof).
Neither the filing of the Registration Statement nor the offering or sale of the
Securities as contemplated by this Agreement gives rise to any rights, other
than those which have been waived or satisfied, for or relating to the
registration of any shares of Common Stock. Upon issuance pursuant to the terms
of the Certificate of Designations or exercise in accordance with the Warrants,
as the case may be, the Conversion Shares and the Warrant Shares, respectively,
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. 

 

 

 



 

(f) Equity Capitalization. As of the date hereof and as of the Closing Date, the
Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Preferred Shares, the Conversion Shares, the Warrants and
the Warrant Shares, as applicable, will conform to the corporate law of the
jurisdiction of the Company’s incorporation. As of the date hereof, the
authorized capital stock of the Company consists of (1) 190,000,000 shares of
Common Stock, of which as of the date hereof, 28,257,477 shares are issued and
outstanding, no shares are reserved for issuance pursuant to the Company’s stock
option and purchase plans or for issuance pursuant to securities (other than the
aforementioned Preferred Shares and Warrants) exercisable or exchangeable for,
or convertible into, Common Stock, (2) 10,000,000 shares of preferred stock, par
value $0.001 per share, none of which are issued and outstanding as of the date
hereof and (3) there are approximately 23,483,232 shares of Common Stock held by
non-affiliates of the Company. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. Except as
disclosed on Schedule 3(f) hereto, (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness (as defined
in the Certificate of Designations) of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound; (iv)
there are no financing statements securing obligations in any material amounts,
either singly or in the aggregate, filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents (as defined in Section 3(ww)) but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or any of its Subsidiary’s respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect. Schedule 3(f) set forth the material terms of any outstanding
warrants of the Company, including, without limitation, the exercise price, put
rights or other special features and expiration date thereof.

 

 

 



 

(g) Disclosure.

 

(i) The SEC has not issued an order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the 1933 Act has been instituted or, to the
Company’s knowledge, threatened by the SEC. The Registration Statement conforms,
and the Prospectus and any amendments or supplements thereto will conform to the
requirements of the 1933 Act and the Rules and Regulations. The documents
incorporated, or to be incorporated, by reference in the Prospectus, at the time
filed with the SEC conformed in all material respects, or will conform in all
respects, to the requirements of the 1934 Act, or the 1933 Act, as applicable,
and the Rules and Regulations. The Registration Statement and any amendments and
supplements thereto do not contain, and on the Closing Date will not contain,
any untrue statement of a material fact and do not omit, and on the Closing Date
will not omit, to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendments and supplements thereto do not contain, and on the Closing Date will
not contain, any untrue statement of a material fact; and do not omit, and on
the Closing Date will not omit, to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.

 

(iii) The Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, nonpublic information concerning the Company or any of its
Subsidiaries that will not be included in the 8-K Filing (as defined in Section
4(j)). The Company understands and confirms that each of the Buyers will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company or any of
its Subsidiaries, their business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to the Buyers pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading. Except as set forth on Schedule 3(g), each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date hereof did not at the time of release contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make such statements therein, in the
light of the circumstances in which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or prior to the date hereof or announcement by the Company but
which has not been so publicly announced or disclosed. The Company does not have
any agreement or understanding with any Buyer with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
government or any department or agency thereof.

 

 

 



 

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and other materials, if any,
permitted under the 1933 Act. The Company will file with the SEC all Issuer Free
Writing Prospectuses in the time required under Rule 433(d) under the 1933 Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
1933 Act to avoid a requirement to file with the SEC any electronic road show.

 

(i) Ineligible Issuer Status. At the time of filing the Registration Statement
and as of the date hereof, the Company was not and is not an “ineligible issuer”
(as defined in Rule 405 under the 1933 Act, without taking into account any
determination by the SEC pursuant to Rule 405 under the 1933 Act that it is not
necessary that the Company be considered an ineligible issuer), including,
without limitation, for purposes of Rules 164 and 433 under the 1933 Act with
respect to the offering of the Securities as contemplated by the Registration
Statement.

 

(j) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position of the Company and the consolidated Subsidiaries and the
results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods. Such
consolidated financial statements and related schedules have been prepared in
accordance with United States generally accepted accounting principles
consistently applied throughout the periods involved (“GAAP”), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company. All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus. There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required.

 

 

 



 

(k) Accountants. Marcum LLP, who has certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
Registration Statement, the General Disclosure Package and the Prospectus, has
represented to the Company that it is an independent registered public
accounting firm with respect to the Company and the Subsidiaries within the
meaning of the 1933 Act and the applicable Rules and Regulations and the Public
Company Accounting Oversight Board (United States).

 

(l) Weaknesses or Changes in Internal Accounting Controls. Except as set forth
on Schedule 3(l), neither the Company nor any of the Subsidiaries is aware of
(i) any material weakness in its internal control over financial reporting or
(ii) change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(m) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and The Nasdaq
Capital Market (the “Principal Market”), if applicable, thereunder
(collectively, the “Sarbanes-Oxley Act”) has been applicable to the Company,
there is and has been no failure on the part of the Company to comply in all
respects with any provision of the Sarbanes-Oxley Act. The Company has taken all
necessary actions to ensure that it is in compliance in all respects with all
provisions of the Sarbanes-Oxley Act that are in effect with respect to which
the Company is required to comply and is actively taking steps to ensure that it
will be in compliance with the other provisions of the Sarbanes-Oxley Act which
will become applicable to the Company.

 

(n) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(n). The matters set forth in Schedule 3(n) would not
reasonably be expected to have a Material Adverse Effect.

 

 

 



 

(o) Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the consolidated
financial statements hereinabove described or described in the Registration
Statement, the General Disclosure Package and the Prospectus, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except those reflected
in such financial statements or described in the Registration Statement, the
General Disclosure Package and the Prospectus or which are not material in
amount or would not materially interfere with the use to be made of such
properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(p) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

 

(q) Absence of Certain Changes. Except as disclosed in Schedule 3(q), since
December 31, 2018, neither the Company nor any of its Subsidiaries has, (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 or (iii) had capital expenditures, individually
or in the aggregate, in excess of $100,000. The Company and the Subsidiaries
have no material contingent obligations which are not disclosed in the Company’s
consolidated financial statements which are included in the Registration
Statement, the General Disclosure Package and the Prospectus. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Agreement, (x) “Insolvent”
means, with respect to any Person, (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
Indebtedness, (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

(r) No Conflicts. Neither the Company nor any of the Subsidiaries is, or with
the giving of notice or lapse of time or both, will be after giving effect to
the execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities), (i) in violation of its certificate of incorporation, bylaws, any
certificate of designations or other organizational documents or (ii) in
violation of or in default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of under any agreement,
indenture, mortgage, deed of trust, lease, contract, indenture or other
agreement or instrument or obligation to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary, or any of their respective
properties, is bound or (iii) in violation of any law, rule, regulation, order,
judgment, writ or decree of any court or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction (including
U.S. federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, and, solely with respect to clauses (ii) and
(iii), which violation, conflict, breach or default, individually or in the
aggregate, would have a Material Adverse Effect.

 

 

 



 

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

 

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (FINRA) or such additional steps
as may be required under state securities or Blue Sky laws) has been obtained or
made and is in full force and effect.

 

(u) Conduct of Business. Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under the certificate of incorporation of
the Company (“Certificate of Incorporation”), bylaws of the Company (the
“Bylaws”), any certificate of designations, preferences or rights of any other
outstanding series of preferred stock of the Company or any of its Subsidiaries
or their organizational charter, certificate of formation or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company has satisfied all eligibility
requirements necessary to enable its Common Stock to be listed or quoted on one
or more Eligible Markets (as defined in the Warrants). During the two (2) years
prior to the date hereof, (i) the Common Stock has been listed or designated for
quotation on the Principal Market or another Eligible Market and (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market. The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. Without limiting the generality of the foregoing, neither the Company
not any of its Subsidiaries is in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.

 

 

 



 

(v) Permits; Intellectual Property. Except as described in the Registration
Statement or in any document incorporated by reference therein, the Company and
each of the Subsidiaries hold all material licenses, certificates and permits
from governmental authorities which are necessary to the conduct of their
businesses in the manner in which they are being conducted; the Company and the
Subsidiaries each own or possess the right to use all patents, patent rights,
trademarks, trade names, service marks, service names, copyrights, know-how,
license rights (including trade secrets and other unpatented and unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property or proprietary rights (“Intellectual Property”) necessary
to carry on their business in all material respects in the manner in which it is
being conducted; none of the Company’s or its Subsidiaries’ Intellectual
Property have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement.
The Company has taken all steps reasonably necessary to secure ownership
interests in Intellectual Property created for it by any contractors. There are
no outstanding options, licenses or agreements of any kind relating to the
Intellectual Property of the Company or its Subsidiaries that are required to be
described in the Registration Statement, the General Disclosure Package and the
Prospectus and are not described therein in all material respects. Neither the
Company nor any of its Subsidiaries is a party to or bound by any options,
licenses or agreements with respect to the Intellectual Property of any other
person or entity that are required to be set forth in the General Disclosure
Package and are not described therein in all material respects. None of the
Intellectual Property used by the Company or any of its Subsidiaries and
material to their businesses has been obtained or is being used by the Company
or any of its Subsidiaries in violation of any contractual obligation binding on
the Company or any of its Subsidiaries or, to the Company’s knowledge, any of
the Company’s or any of its Subsidiaries’ officers, directors or employees or,
to the Company’s knowledge, otherwise in violation of the rights of any Persons;
neither the Company nor any of its Subsidiaries has infringed or conflicted with
any Intellectual Property of any Person; the Company has not received any
written or oral communications alleging that the Company or any of its
Subsidiaries has violated, infringed or conflicted with, or, by conducting their
businesses as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property of any other person or entity. The Company knows of no
infringement or other violation by others of Intellectual Property owned by or
licensed to the Company. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their trade secrets and other proprietary or confidential information.

 

(w) Manipulation of Prices. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken or may take, directly or indirectly, any
action designed to cause or to result, or that would reasonably be expected to
cause or result, in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent (as defined in Section 3(kk)), sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) other than the Agent, paid or agreed to pay to any person
any compensation for soliciting another to purchase any other securities of the
Company.

 

(x) Investment Company Act. Neither the Company nor any of its Subsidiaries is,
and upon consummation of the sale of the Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(y) Internal Accounting Controls. Except as set forth on Schedule 3(l):

 

(i) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets and liabilities; (iii) access to assets or incurrence of liabilities
is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets and liabilities
is compared with existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences.

 

 

 



 

(ii) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company’s “disclosure controls and procedures” are effective in ensuring
that all information (both financial and non-financial) required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve (12) months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 

(z) Industry and Market Data. The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

 

(aa) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all other
applicable U.S. and non-U.S. anti-money laundering laws, rules and regulations,
including, but not limited to, those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the United States Bank Secrecy Act, as
amended by the USA PATRIOT Act of 2001, and the United States Money Laundering
Control Act of 1986 (18 U.S.C. §§1956 and 1957), as amended, as well as the
implementing rules and regulations promulgated thereunder, and the applicable
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
self-regulatory body (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(bb) No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director, officer, employee, agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries or affiliates is, or is directly or indirectly owned or controlled
by, a Person that is currently the subject or the target of any sanctions
administered or enforced by the U.S. government including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Departments of State or Commerce and including, without
limitation, the designation as a “Specially Designated National” or on the
“Sectoral Sanctions Identifications List” (collectively, “Blocked Persons”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
any other relevant sanctions authority (collectively, “Sanctions Laws”); neither
the Company, any of its Subsidiaries, nor any director, officer, employee,
agent, affiliate or other person associated with or acting on behalf of the
Company or any of its Subsidiaries or affiliates, is located, organized or
resident in a country or territory that is the subject or target of a
comprehensive embargo or Sanctions Laws prohibiting trade with the country or
territory, including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan
and Syria (each, a “Sanctioned Country”); the Company maintains in effect and
enforces policies and procedures designed to ensure compliance by the Company
and its Subsidiaries with applicable Sanctions Laws; neither the Company, any of
its Subsidiaries, nor any director, officer, employee, agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries or affiliates, acting in any capacity in connection with the
operations of the Company, conducts any business with or for the benefit of any
Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any applicable
Sanctions Laws; no action of the Company or any of its Subsidiaries in
connection with (i) the execution, delivery and performance of this Agreement
and the other Transaction Documents, (ii) the issuance and sale of the
Securities, or (iii) the direct or indirect use of proceeds from the Securities
or the consummation of any other transaction contemplated hereby or by the other
Transaction Documents or the fulfillment of the terms hereof or thereof, will
result in the proceeds of the transactions contemplated hereby and by the other
Transaction Documents being used, or loaned, contributed or otherwise made
available, directly or indirectly, to any Subsidiary, joint venture partner or
other person or entity, for the purpose of (i) unlawfully funding or
facilitating any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions Laws, (ii)
unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions Laws. For the past
five (5) years, the Company and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions Laws or with any Sanctioned Country.

 

 

 



 

(cc) Anti-Bribery. Neither the Company nor any of the Subsidiaries has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law which violation is required to
be disclosed in the Prospectus. Neither the Company, nor any of its Subsidiaries
or affiliates, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company, or any of its Subsidiaries
or affiliates, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which the Company does or seeks to do business or to foreign or domestic
political parties or campaigns, (iii) violated or is in violation of any
provision of any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”), the U.K. Bribery Act 2010, or any other
similar law of any other jurisdiction in which the Company operates its
business, including, in each case, the rules and regulations thereunder (the
“Anti-Bribery Laws”), (iv) taken, is currently taking or will take any action in
furtherance of an offer, payment, gift or anything else of value, directly or
indirectly, to any person while knowing that all or some portion of the money or
value will be offered, given or promised to anyone to improperly influence
official action, to obtain or retain business or otherwise to secure any
improper advantage or (v) otherwise made any offer, bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment; the Company and
each of its respective Subsidiaries has instituted and has maintained, and will
continue to maintain, policies and procedures reasonably designed to promote and
achieve compliance with the laws referred to in (iii) above and with this
representation and warranty; none of the Company, nor any of its Subsidiaries or
affiliates will directly or indirectly use the proceeds of the convertible
securities or lend, contribute or otherwise make available such proceeds to any
subsidiary, affiliate, joint venture partner or other person or entity for the
purpose of financing or facilitating any activity that would violate the laws
and regulations referred to in (iii) above; there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Bribery Laws by the Company, its Subsidiaries or affiliates, or any of
their respective current or former directors, officers, employees, stockholders,
representatives or agents, or other persons acting or purporting to act on their
behalf.

 

(dd) Insurance. The Company and each of the Subsidiaries carry, or are covered
by, insurance by insurers of recognized financial responsibility in such amounts
and covering such losses and risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses. Neither the Company nor
any such Subsidiary has been refused any insurance coverage sought or applied
for and neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers, in
each case, as may be necessary to continue its business at a cost that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

 

 

 



 

(ee) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Code; and each “pension plan” for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(ff) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) or other key employee of the Company of any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No current
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters, except where such violation would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

 

 



 

(gg) Transactions with Affiliates. Except as set forth on Schedule 3(gg), none
of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, employee, trustee or partner.

 

(hh) Environmental Laws. The Company and its Subsidiaries (A) are in compliance
with all Environmental Laws (as defined below), (B) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (C) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (A), (B) and (C), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

(ii) Listing; 1934 Act Registration. The Common Stock is quoted for trading on
the Principal Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
1934 Act or the quotation of the Common Stock on the Principal Market, nor has
the Company received any notification that the SEC or the Principal Market is
contemplating terminating such registration or quotation.

 

(jj) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.

 

 

 



 

(kk) Brokerage Fees; Commissions. Except as described in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Buyers for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with such claim (other than for claims made by Persons engaged by the
Buyers). The Company acknowledges that it has engaged The Special Equities
Group, a division of Bradley Woods & Co. Ltd. and The Benchmark Company
(collectively, the “Agent”) as placement agents in connection with the sale of
the Securities. Other than the Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.

 

(ll) Consents. Other than as described in Section 3(t) hereof, or as have been
previously obtained, filed or made, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

 

(mm) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 405 of the 1933 Act)
or (iii) to the knowledge of the Company, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 

(nn) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable pursuant to the terms of the Certificate of
Designations will increase in certain circumstances. The Company further
acknowledges that its obligations to issue Conversion Shares in accordance with
this Agreement and the Certificate of Designations is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

 

 

 



(oo) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities from the provisions of any control share acquisition,
interested stockholder, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of Securities and each Buyer’s ownership of the
Securities. Except as set forth in the Registration Statement and the
Prospectus, the Company does not have any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 

(pp) Subsidiary Rights. Except as set forth on Schedule 3(pp), the Company or
one of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(qq) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
1934 Act filings and is not so disclosed or that otherwise would be reasonably
likely to have a Material Adverse Effect.

 

(rr) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ss) Acknowledgement Regarding Buyers’ Trading Activity. Except as set forth in
Section 2(c), the Company acknowledges and agrees (i) that none of the Buyers
has been asked to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
“derivative” transactions, before or after the closing of the transactions
contemplated by this Agreement or future transactions, may negatively impact the
market price of the Company’s publicly-traded securities; (iii) that any Buyer,
and counter parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock; and (iv) that such Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that,
except as set forth in Section 2(c), (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the periods that the
Securities are outstanding, including, without limitation, during the period
that the value of the Conversion Shares and the Warrant Shares deliverable with
respect to Securities are being determined and (b) such hedging and/or trading
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Certificate of Designations, the Warrants or any of the
documents executed in connection herewith.

 

 

 

 

(tt) U.S. Real Property Holding Corporation. Neither the Company, nor any of its
Subsidiaries, is or has ever been a U.S. real property holding corporation
within the meaning of Section 897 of the Code and the Company and each
Subsidiary shall so certify upon any Buyer’s request.

 

(uu) Shell Company Status. The Company is not, and has not been for a period of
at least one year from the date hereof, an issuer identified in Rule 144(i)(1)
of the 1933 Act. The Company has filed current “Form 10 information” (as defined
in Rule 144(i)(3)) with the SEC reflecting its status as an entity that was no
longer an issuer described in Rule 144(i)(1)(i) more than one year ago from the
date hereof.

 

(vv) Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls directly or indirectly, five percent or more of
the outstanding shares of any class of voting securities or twenty-five percent
or more of the total equity of a bank or any entity that is subject to the BHCA
and to regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(ww) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(ww),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with GAAP (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

 

 

 

(xx) Placement Agent Agreements. The Company has entered into two Placement
Agent Agreements, each dated as of December 5, 2019, with the Agent that
contains certain representations, warranties, covenants and agreements of the
Company. Such representations, warranties, covenants and agreements are for the
benefit of and may be relied upon by the Buyers, each of which shall be a
third-party beneficiary thereof.

 

(yy) Indebtedness and Other Contracts. Except as set forth on Schedule 3(yy),
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of, or in default
under, any contract, agreement or instrument relating to any Indebtedness,
except where such violations and defaults would not result, individually or in
the aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Schedule 3(yy) provides a detailed description of the material
terms of any such outstanding Indebtedness, including, without limitation,
descriptions of any defaults, forbearances, accounts receivable and accounts
payable thereunder. Schedule 3(yy)(i) sets forth a list of Permitted Liens (as
defined in the Certificate of Designations) allowed to exist while any Preferred
Shares are outstanding. Schedule 3(yy)(ii) sets forth a list of Indebtedness
that may be repaid while any Preferred Shares are outstanding.

 

(zz) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable Company stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.

 

(aaa) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

 

 

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Maintenance of Registration Statement. For so long as any of the Preferred
Shares or Warrants remain outstanding, the Company shall use its best efforts to
maintain the effectiveness of the Registration Statement for the issuance
thereunder of the Relevant Securities (as defined below); provided that, if at
any time while the Preferred Shares and Warrants are outstanding, the Company
shall be ineligible to utilize Form S-3 (or any successor form) for the purpose
of issuance of the Relevant Securities, the Company shall use its best efforts
to promptly amend the Registration Statement on such other form as may be
necessary to maintain the effectiveness of the Registration Statement for this
purpose. For the purpose of this Agreement, “Relevant Securities” means (i) the
Conversion Shares issued or issuable pursuant to the terms of the Certificate of
Designations, (ii) the Warrant Shares issued or issuable upon exercise of the
Warrants and (iii) any shares of capital stock of the Company issued or issuable
with respect to the Preferred Shares, the Conversion Shares, the Warrants and/or
the Warrant Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on issuance, conversion or exercise thereof.

 

(c) Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing, the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for working capital and general corporate purposes.

 

(e) Listing. The Company shall promptly secure the listing of all of the
Conversion Shares and the Warrant Shares upon each securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed,
including the Principal Market (subject to official notice of issuance) and
shall maintain such listing of all the Conversion Shares and the Warrant Shares
from time to time issuable under the terms of the Transaction Documents. The
Company shall maintain the authorization for quotation of the Common Stock on
the Principal Market or any other Eligible Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).

 

 

 

 

(f) Fees. The Company shall pay an expense allowance to the Lead Investor or its
designee(s) for all costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including all legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith) not reimbursed by the Company on or prior to the Closing,
which amount, at the option of such Buyer, may be withheld by such Buyer from
its Purchase Price at the Closing; provided, however, in no event will the
amount of costs, fees and expenses of the Lead Investor to be reimbursed by the
Company in connection with this Agreement and the Closing exceed $50,000 without
the prior approval from the Company (in addition to any other expense amounts
paid to the Lead Investor or its counsel prior to the date of this Agreement).
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees or commission payable to the
Agent. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.

 

(g) Pledge of Securities. The Company acknowledges and agrees that, except as
otherwise set forth in Section 2(c), the Securities may be pledged by any holder
of Securities (an “Investor”) in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. Any such
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by an Investor.

 

(h) Reporting Status. Until the date on which the Investors shall have sold all
of the Conversion Shares and the Warrant Shares and none of the Preferred Shares
or the Warrants are outstanding (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

(i) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 

 

 

 

(j) Disclosure of Transactions and Other Material Information. On or before the
Disclosure Time (as defined below), the Company shall, after receiving approval
by the Lead Investor, issue a press release and file a Current Report on Form
8-K describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement), the form of Certificate of
Designations, the form of Warrant and the form of Lock-Up Agreement as exhibits
to such filing (including all attachments, the “8-K Filing”). As of immediately
following the filing of the 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing or in prior
filings with the SEC. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate and be of no further
force or effect. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees, affiliates
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express written consent of such Buyer. If a Buyer has, or believes
it has, received any such material, nonpublic information regarding the Company
or any of its Subsidiaries provided in breach of the preceding sentence, it
shall provide the Company with written notice thereof in which case the Company
shall, within two (2) Trading Days (as defined in the Warrants) of receipt of
such notice, make public disclosure of any such material, nonpublic information
provided in breach of the preceding sentence. In the event of a breach of the
foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees, affiliates and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, affiliates or agents.
No Buyer shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, affiliates or agents for
any such disclosure. To the extent that the Company, its Subsidiaries or any of
its or their respective officers, directors, employees, affiliates or agents
delivers any material, nonpublic information to a Buyer without such Buyer’s
prior written consent, the Company hereby covenants and agrees that such Buyer
shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, nonpublic
information. Subject to the foregoing, neither the Company nor any of, its
Subsidiaries shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby without the prior express
written consent of each Buyer; provided, however, that the Company shall be
entitled, without such prior approval of each Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and press release contemplated by this Section
4(j) and contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company’s securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise other than in connection with the Registration Statement
unless such disclosure is required by law, regulation or any Eligible Market on
which the Company’s securities are then listed or quoted. As used herein,
“Disclosure Time” means, (i) if this Agreement is signed after 8:30 a.m. (New
York City time) and before midnight (New York City time) on any Trading Day,
8:31 a.m. (New York City time) on the second Trading Day immediately following
the date hereof, unless otherwise instructed as to an earlier time by the Agent,
or (ii) if this Agreement is signed between midnight (New York City time) and
8:30 a.m. (New York City time) on any Trading Day, no later than 8:31 a.m. (New
York City time) on the Trading Day immediately following date hereof, unless
otherwise instructed as to an earlier time by the Agent.

 

 

 

 

(k) Additional Preferred Shares and Warrants; Variable Securities. For so long
as any Preferred Shares remain outstanding, the Company will not issue any
shares of Series H Convertible Preferred Stock other than to the Buyers as
contemplated hereby and the Company shall not issue any other securities that
would cause a breach or default under the Certificate of Designations. Any Buyer
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

(l) Corporate Existence. For so long as any Preferred Shares or Warrants remain
outstanding, the Company shall maintain its corporate existence and shall not be
party to any Fundamental Transaction (as defined in the Certificate of
Designations and the Warrants) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants.

 

(m) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserve Amount, the Company shall take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, (i) calling a special meeting of
stockholders to authorize an increase in the amount of shares of Common Stock to
be authorized and reserved to meet the Company’s obligations under Section 3(e),
(ii) obtaining stockholder approval of such increase in such authorized number
of shares, (iii) causing the Board of Directors of the Company to unanimously
recommend to the stockholders of the Company that they approve such resolutions,
(iv) using best efforts to cause its officers and directors who hold shares of
Common Stock to be present at the Stockholder Meeting for quorum purposes
(including by proxy) and (v) causing management’s shares of the Company to be
voted in favor of such increase in the authorized shares of the Company, to
ensure that the number of authorized shares is sufficient to meet the Required
Reserve Amount. The Required Reserve Amount and any increase in the number of
shares so reserved shall be allocated pro rata among the Buyers, based on the
total number of shares of Common Stock issuable pursuant to the terms of the
Certificate of Designations and upon exercise of the Warrants (without regard to
any limitations on the issuance of shares pursuant to the terms of the
Certificate of Designations or upon exercise of the Warrants) issued to each
Buyer on the Closing Date (the “Authorized Share Allocation”). In the event that
a Buyer shall sell or otherwise transfer any of its Preferred Shares or
Warrants, each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation with respect to such holder’s Preferred Shares or
Warrants being transferred. Any shares of Common Stock reserved and allocated to
any Person which ceases to hold any Preferred Shares or Warrants shall be
allocated to the holders of the remaining Preferred Shares and Warrants, pro
rata based on the Conversion Shares issuable pursuant to the terms of the
Certificate of Designations and the Warrant Shares issuable upon exercise of the
Warrants then held by such holders (without regard to any limitations on the
issuance of shares pursuant to the terms of the Certificate of Designations or
upon the exercise of the Warrants).

 

 

 

 

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA and other applicable
Anti-Bribery Laws, OFAC regulations and other applicable Sanctions Laws, and
Anti-Money Laundering Laws.

 

(i) Neither the Company, nor any of its Subsidiaries or affiliates, directors,
officers, employees, representatives or agents shall:

 

(a) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the applicable
Sanctions Laws;

 

(c) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any Anti-Money Laundering Laws, Sanctions Laws,
or Anti-Bribery Laws; or

 

(d) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

 

(ii) The Company shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company and its Subsidiaries and their
directors, officers, employees, agents representatives and affiliates with the
Sanctions Laws and Anti-Bribery Laws.

 

(iii) The Company will promptly notify the Buyers in writing if any of the
Company, or any of its Subsidiaries or affiliates, directors, officers,
employees, representatives or agents, shall become a Blocked Person, or become
directly or indirectly owned or controlled by a Blocked Person.

 

(iv) The Company shall provide such information and documentation as the Buyers
or any of their affiliates may require to satisfy compliance with the Anti-Money
Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

 

(v) The covenants set forth above shall be ongoing. The Company shall promptly
notify the Buyers in writing should it become aware (a) of any changes to these
covenants, or (b) if it cannot comply with the covenants set forth herein. The
Company shall also promptly notify the Buyers in writing should they become
aware of an investigation, litigation or regulatory action relating to an
alleged or potential violation of the Anti-Money Laundering Laws, Sanctions
Laws, and Anti-Bribery Laws.

 

 

 

 

(o) Conduct of Business. Sections 15 and 16, other than Section 16(e), (and all
related definitions) of the Form of the Certificate of Designations attached
hereto (collectively, the “CoD Covenants”) are incorporated herein by reference
as if the full texts of such CoD Covenants are set forth herein. The Company
shall comply with the CoD Covenants from and after the date hereof to and
including the Closing Date.

 

(p) Integration. None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf shall sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the 1933 Act) that would be integrated with the offer or sale of the
Securities in a manner that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Eligible Market such
that it would require shareholder approval prior to the closing of such other
transaction.

 

(q) FAST Compliance. While any Securities are outstanding, the Company shall
maintain a transfer agent that participates in the at The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program.

 

(r) Company’s Operations. While any Securities are outstanding, the Company and
each of its Subsidiaries shall (i) not be an “investment company,” and affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended; (ii) not become a U.S. real property holding corporation
within the meaning of Section 897 of the Code (and the Company and each
Subsidiary shall so certify upon any Buyer’s request); (iii) not become subject
to the BHCA or regulation by the Federal Reserve; (iv) not own or control,
directly or indirectly, five percent or more of the outstanding shares of any
class of voting securities or twenty-five percent or more of the total equity of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve; and (v) not exercise a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(s) Lock-Up. The Company shall not amend or waive any provision of the Lock-Up
Agreements except to extend the term of the lock-up period contained therein and
shall enforce the provisions of the Lock-Up Agreements in accordance with their
terms. If any party to a Lock-Up Agreement breaches any provision of a Lock-Up
Agreement, the Company shall promptly use its best efforts to seek specific
performance of the terms of such Lock-Up Agreement.

 

(t) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company will deliver to each Buyer a complete closing set
(which may be solely in electronic format) of the executed copies of the
Transaction Documents, Securities and other documents required to be delivered
to any party pursuant to Section 7 hereof.

 

 

 

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Conversion Shares issued and issuable
pursuant to the terms of the Certificate of Designations and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to Corporate Stock Transfer, Inc. (including any successor transfer
agent, the “Transfer Agent”) to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company pursuant to
the terms of the Certificate of Designations or exercise of the Warrants, in the
form attached hereto as Exhibit C (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5
will be given by the Company to the Transfer Agent, and any subsequent transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyers. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyers shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of the Lead Investor, the amounts withheld
pursuant to Section 4(f)) by wire transfer of immediately available funds
pursuant to the Wire Instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

 

 

 

(iv) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer (x) each of
the Transaction Documents, (y) the Preferred Shares (allocated in such amounts
as such Buyer shall request) being purchased by such Buyer at the Closing
pursuant to this Agreement and (z) the Warrants (allocated in such amounts as
such Buyer shall request) being purchased by such Buyer at the Closing pursuant
to this Agreement;

 

(ii) Such Buyer shall have received the opinion of [ ], the Company’s counsel,
dated as of the Closing Date, in the form attached hereto as Exhibit D;

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, which instructions shall have been delivered to and
acknowledged in writing by the Transfer Agent;

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within ten (10) days prior to the Closing Date;

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and a “short form” good
standing certificate issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days prior to the Closing Date;

 

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware (or a fax or pdf copy of such certificate) within ten (10) days
prior to the Closing Date;

 

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company’s
Certificate of Incorporation and (iii) the Company’s Bylaws, each as in effect
at the Closing, in the form attached hereto as Exhibit E;

 

 

 

 

(viii) The representations and warranties of the Company shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit F;

 

(ix) The Company shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of a date
within five (5) days before the Closing Date;

 

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market;

 

(xi) The Company shall have obtained all governmental, regulatory or third-party
consents and approvals, if any, necessary for the sale of the Securities and the
transactions contemplated by the Transactions Documents and all payments
thereunder;

 

(xii) The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder;

 

(xiii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement;

 

(xiv) Since the date of this Agreement, no event or series of events shall have
occurred that reasonably could be expected to result in a Material Adverse
Effect;

 

(xv) The Company shall have provided to such Buyer the Company’s wire
instructions, on the Company’s letterhead and executed by the Company’s Chief
Financial Officer (the “Wire Instructions”);

 

(xvi) The Company shall have delivered to each Buyer a lock-up agreement, in the
form attached hereto as Exhibit G, executed and delivered by each of the Persons
listed on Schedule 7(xvi) (collectively, the “Lock-Up Agreements”);

 

 

 

 

(xvii) The Certificate of Designations shall have been filed with the Secretary
of State of the State of Delaware and shall be in full force and effect,
enforceable against the Company in accordance with its terms and shall not have
been amended;

 

(xviii) The Company shall have obtained the prior written consent of the
Required Holders (as defined in the Certificate of Designations, Preferences and
Rights of the Company’s Series G Convertible Preferred Stock, par value $0.001)
for the issuance of the Preferred Shares, in a form attached hereto as Exhibit
H;

 

(xix) The Company shall have obtained the approval of its stockholders to issue
all shares of Common Stock issuable pursuant to the terms of the Certificate of
Designations and upon exercise of the Warrants, in each case, without giving
effect to any limitation on conversion or exercise set forth therein, in
accordance with the rules and regulations of the Principal Market;

 



(xx) The Company shall have obtained the written approval of the Principal
Market for the issuance of the Securities pursuant to the terms of the
Transaction Documents;

 

(xxi) The Weighted Average Price (as defined in the Certificate of Designations)
of the Common Stock on each of the five (5) Trading Days immediately prior to
the Closing Date shall be more than $1.053 (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction relating
to the Common Stock occurring after the date hereof); and

 

(xxii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before February 28, 2020 due to the Company’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the Lead Investor or its designee(s), as
applicable, for the expenses described in Section 4(f) above.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended or waived (other than waivers contemplated by Section 1(e) and
Section 7, which may be waived by each Buyer solely with respect to itself)
other than by an instrument in writing signed by the Company and the holders of
at least a majority of the aggregate number of shares of Common Stock issued and
issuable hereunder and under the Certificate of Designations and the Warrants
(without regard to any restriction or limitation on the issuance of shares
pursuant to the terms of the Certificate of Designations or upon the exercise of
the Warrants contained therein) and shall include the Lead Investor so long as
the Lead Investor or any of its affiliates holds any Securities (the “Required
Holders”), and any amendment or waiver to this Agreement (other than waivers
contemplated by Section 1(e) and Section 7, which shall only apply to the
waiving Buyer(s)) made in conformity with the provisions of this Section 9(e)
shall be binding on all Buyers and holders of Securities as applicable. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to this Agreement, the holders of the Preferred Shares and the Warrants,
as the case may be. Each Buyer hereby acknowledges and agrees that any action
taken pursuant to this Section may result in, or be perceived to result in, a
disproportionate impact on such Buyer compared to the impact of such action on
one or more other Buyer(s). This provision constitutes a separate right granted
to each Buyer by the Company and shall not in any way be construed as the Buyers
acting in concert or as a group with respect to the purchase, disposition or
voting of securities or otherwise. The Company has not, directly or indirectly,
made any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

 

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Taronis Technologies, Inc.

300 W. Clarendon Avenue, # 230

Phoenix, Arizona 85013

Telephone:

Attention:

E-mail:

 

If to the Transfer Agent:

 

Corporate Stock Transfer, Inc.

3200 Cherry Creek Dr. South, Suite 430

Denver, CO 80209

Telephone:

Attention:

E-mail:

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

[Legal Counsel]

Telephone:

Facsimile:

Attention:

E-mail:

 

 

 

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants). A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee (as defined below) shall have the right to
enforce the obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 

 

 

(k) Indemnification. (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third-party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(j) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. For the avoidance of
doubt, the indemnification set forth in this Section 9(k) is intended to apply,
and shall apply, to direct claims asserted by any Buyer against the Company as
well as any third-party claims asserted by an Indemnitee (other than a Buyer)
against the Company. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and, except in the case of a direct
claim against the indemnifying party, the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnitee; provided, however, that an Indemnitee shall have the
right to retain its own counsel with the fees and expenses of not more than one
counsel for such Indemnitee to be paid by the indemnifying party, if, in the
reasonable opinion of the Indemnitee, the representation by such counsel of the
Indemnitee and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceeding. Legal counsel referred to in the
immediately preceding sentence shall be selected by the Required Holders. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action. For the avoidance of
doubt, the provisions of this Section 9(k)(ii) shall not apply to direct claims
between the Company and a Buyer.

 

 

 

 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

 

 

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       TARONIS TECHNOLOGIES, INC.       By:     Name: Scott Mahoney  
Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYER:                    By:     Name:     Title:  

 

  Maximum Percentage: [  ] 4.99%     [  ] 9.99%

 

   

 



 

SCHEDULE OF BUYERS

 





 (1)   (2)   (3)   (4)   (5)   (6)  Buyer    Address, Facsimile Number and
Email    Number of Preferred Shares    Number of Warrant Shares    Purchase
Price    Legal Representative’s Address, Facsimile Number and Email           
                    TOTAL         29,412    19,608,001   $25,000,000     



 

EXHIBITS

 

Exhibit A Form of Certificate of Designations Exhibit B Form of Warrant Exhibit
C Form of Irrevocable Transfer Agent Instructions Exhibit D Form of Opinion of
Company’s Counsel Exhibit E Form of Secretary’s Certificate Exhibit F Form of
Officer’s Certificate Exhibit G Form of Lock-up Agreement Exhibit H Form of
Consent

 

SCHEDULES

 

Schedule I List of General Use Free Writing Prospectus Schedule 3(c)
Organization Schedule 3(f) Equity Capitalization Schedule 3(g) Disclosure
Schedule 3(l) Weaknesses or Changes in Internal Accounting Controls Schedule
3(n) Absence of Litigation Schedule 3(q) Absence of Certain Changes Schedule
3(gg) Transactions with Affiliates Schedule 3(pp) Subsidiary Rights Schedule
3(ww) SEC Documents; Financial Statements Schedule 3(yy) Indebtedness and Other
Contracts Schedule 3(yy)(i) Liens Permitted Schedule 3(yy)(ii) Indebtedness
Permitted to be Repaid Schedule 7(xvi) Parties to Lock-Up Agreement

 

   

 

 

Schedule I

General Use Free Writing Prospectus

 

Prospectus Supplement dated at or around the Closing Date

Filed Pursuant to Rule 424(b)(5)

Registration No. 333-230854

 

Schedule 3(c)

Subsidiaries

 

The following are the names, jurisdiction of organization and percentage
ownership by the Company of each Subsidiary.

 

   JURISDICTION OF  COMPANY OWNED BY    INCORPORATION  PERCENTAGE Water Pilot,
LLC  Florida  51%         MagneGas IP, LLC  Delaware  100%         Taronis Water
Technologies, Inc.  Delaware  100%         Taronis Health, LLC  Delaware  100%

 

Schedule 3(f)

Equity Capitalization

 

Participation Rights

 

Alto Opportunity Master Fund, SPC – Segregated Master Portfolio (“Alto”) holds a
65% participation right to purchase securities in subsequent placements.

 

Hudson Bay Master Fund (“Hudson Bay”) holds a 25% participation right to
purchase securities in subsequent placements.

 

If Alto does not exercise its participation right or only exercises a portion
thereof, Hudson Bay may elect to aggregate that portion of Alto’s participation
right with its own right and purchase in excess of its 25%, but in no case may
Hudson Bay purchase an amount greater than 50% of the total amount available for
purchase.

 

Outstanding Options/Warrants

 

  ● 2,311 shares issuable upon the exercise of options;         ● 1,945 shares
of Common Stock that are issuable upon the exercise of common stock warrants
issued in a private placement in June 2017 (the “June 2017 Private Placement”);
        ● 278 shares of Common Stock that are issuable upon the exercise of
placement agent warrants issued in the June 2017 Private Placement;         ●
247,084 shares of common stock that are issuable upon the exercise of common
stock warrants granted in an August 2018 Financing;         ● 218,000 shares of
common stock that are issuable upon the exercise of common stock warrants
granted in the October 2018 Registered Direct Offering and Private Placement;  
      ● 94,650 shares of common stock that are issuable upon the exercise of
common stock warrants granted in a February 2019 Confidentially Marketed Public
Offering.

 

   

 

 

Outstanding Indebtedness/Credit Facilities/Security Interests/Financing
Statements

 

C6 Capital Funding, LLC - Agreement for the Purchase and Sale of Future
Receipts. Includes security interest and financing statement encumbering 15% of
the Company’s future receivables. Purchase Price: $700,000. Purchased Amount:
$966,000. Initial Daily Amount: $5,750.

 

Green Capital Funding, LLC - Future Receivables Sale and Purchase Agreement.
Includes a second position security interest and financing statement encumbering
25% of the Company’s future receivables. Purchase Price: $750,000. Purchased
Amount: $1,117,500. Initial Weekly Installment: $45,593.00.

 

Material Terms of Outstanding Warrants

 

June 2017 Warrant (1,945 warrants outstanding):

 

The Common Stock Warrants will be exercisable for 2,916,667 shares of common
stock, representing a total number of shares of common stock equal to
thirty-five percent (35%) of the total number of shares of common stock
initially issuable upon conversion of the Preferred Shares at an exercise price
equal to $3.00 per share. The Common Stock Warrants are not exercisable until
such time as the requisite shareholder approval as required by Nasdaq Rule 5635
is effective. If at the time of exercise of the Common Stock Warrants a
registration statement is not effective (or the prospectus contained therein is
not available for use) for the resale by the holder of the Common Stock Warrants
that are the subject of the Exercise Notice (as defined in the Common Stock
Warrants), then the holder may, in its sole discretion, exercise the Common
Stock Warrants in whole or in part and, by means of a cashless exercise.
Furthermore, the Company is prevented from effecting the exercise of any portion
of the Common Stock Warrants, and the holder shall not have the right to
exercise any portion of the Common Stock Warrants, if after giving effect to
such exercise, the Holder together with the other Attribution Parties (as
defined in the SPA) collectively would beneficially own in excess of 4.99% of
the shares of Common Stock outstanding immediately after giving effect to such
exercise. So long as the Common Stock Warrants remains outstanding, the Company
shall at all times keep reserved for issuance a number of shares of Common Stock
at least equal to 100% of the maximum number of shares of Common Stock as shall
be necessary to satisfy the Company’s obligation to issue shares of common stock
under the Common Stock Warrants then outstanding (without regard to any
limitations on exercise).

 

June 2017 Placement Agent Warrants (278 warrants outstanding):

 

The Placement Agent Warrants will be exercisable immediately upon issuance and
will expire five (5) years after the applicable Closing. The Placement Agent
Warrants will be exercisable at a price per share equal to $3.30. The Placement
Agent Warrants will not be redeemable. The Placement Agent Warrants may be
exercised in whole or in part and shall provide for “cashless” exercise, except
in the event the shares of common stock issuable upon exercise of the Placement
Agent Warrants are registered for resale, in which case they will provide for
“cash” exercise only.

 

October 2019 Warrants (218,000 warrants outstanding):

 

The Warrants are exercisable beginning on the initial exercise date, which is
the earlier of the date the Company obtains the approval of its stockholders to
the issuance of the shares of Common Stock underlying the Warrants (the “Warrant
Shares”) or the six-month anniversary of the date of issuance, at an exercise
price of $0.3654 per share (“Exercise Price”). The Warrants will be exercisable
for 42 months following the closing date. If the Company has an effective
registration statement registering the Warrant Shares, the Warrants may only be
exercised for cash. Beginning six months after the issuance of the Warrants, in
the event no effective registration statement registering, or no current
prospectus is available for the resale of the Warrant Shares, the Investors may
exercise the Warrants by means of a “cashless exercise.”

 

   

 

 

February 2019 Warrants (94,650 warrants outstanding):

 

The Warrants have an exercise price of $1.25 per share, will be exercisable
immediately and will expire on the date that is sixty (60) months after the date
of issuance. The exercise price and number of the shares of our Common Stock
issuable upon the exercise of the Warrants will be subject to adjustment in the
event of any stock dividends and splits, reverse stock split, recapitalization,
reorganization or similar transaction, as described in the Warrants. In
addition, the exercise price will be subject to adjustment in the event we issue
additional Common Stock or securities convertible into Common Stock at a
purchase price that is less than the then-current exercise price of the Warrant,
subject to certain exceptions. We may also at any time reduce the current
exercise price with the prior written consent of the holders of a majority in
interest of the Warrants then outstanding.

 

Schedule 3(g)

Disclosures

 

On January 28, 2019, the Company issued a press release and filed a
corresponding Current Report on Form 8-K with the SEC, which stated that the
City of San Diego had elected to use MagneGas as its metal cutting fuel of
choice and that this was the first major city contract for the adoption of the
Company’s metal cutting fuels. The Company later determined that it was
necessary to correct its prior disclosure and did so by filing a Current Report
on Form 8-K on February 12, 2019.

 

Schedule 3(l)

Weaknesses or Changes in Internal Accounting Controls

 

Our management is responsible for establishing and maintaining adequate internal
control over financial reporting, as defined in Rule 13a-15(f) and 15d-15(f) of
the Exchange Act. Our internal control over financial reporting is a process,
under the supervision of the chief executive officer and chief financial
officer, designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of our financial statements for external
purposes in accordance with GAAP. Internal control over financial reporting
includes those policies and procedures that:

 

  ● Pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of our assets;   ● Provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of the financial statements in accordance with GAAP, and that
receipts and expenditures are being made only in accordance with authorizations
of management and the board of directors; and   ● Provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use, or
disposition of our assets that could have a material effect on the financial
statements.

 

Because of its inherent limitations, internal control over financial reporting
may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions or that the degree of compliance
with the policies or procedures may deteriorate.

 

Management has completed a proper evaluation, risk assessment and monitoring of
the company’s internal controls over financial reporting as of December 31,
2018, based on criteria established in Internal Control – Integrated Framework
(2013) issued by the Committee of Sponsoring Organizations of the Treadway
Commission (“COSO”). As a result, management has concluded controls were not
effective and identified material weaknesses in internal control over financial
reporting.

 

   

 

 

A material weakness is a control deficiency, or a combination of deficiencies,
in internal control over financial reporting such that there is a reasonable
possibility that a material misstatement of the Company’s annual or interim
financial statements will not be prevented or detected on a timely basis.

 

The material weaknesses identified are disclosed below.

 

Failure to Segregate Duties. Management has not maintained adequate segregation
of duties within the Company due to its reliance on a few individuals to fill
multiple roles and responsibilities. Our failure to segregate duties has been a
material weakness for the period covering this report.

 

Sufficiency of Accounting Resources. We have limited accounting personnel to
prepare our financial statements and handle complex accounting transactions. The
insufficiency of our accounting resources has been a material weakness for the
period covering this report.

 

As a result of the material weaknesses in internal control over financial
reporting described above, the Company’s management has concluded that, as of
December 31, 2018, the Company’s internal control over financial reporting was
not effective based on the criteria in Internal Control – Integrated Framework
issued by the COSO.

 

Schedule 3(n)

Litigation

 

From time to time the Company may be a party to litigation matters or regulatory
investigations involving claims against the Company or its wholly-owned
subsidiaries. The Company is subject to an increased risk of litigation and
regulatory investigation due to the Company’s operation in a highly regulated
industry.

 

We may be a party to litigation matters involving our business, which operates
within a highly regulated industry. On September 4, 2018, we received notice
that a law firm representing the estate of an individual who sustained
life-ending injuries while working for an end user of our products had made a
claim to our insurance carrier. The matter is under investigation by the U.S.
Department of Transportation and the Occupational Health and Safety
Administration. The Company is still investigating the cause of the accident and
there have been no conclusive findings as of this time. It is unknown whether
the final cause of the accident will be determined and whether those findings
will negatively impact Company operations or sales. The Company continues to be
fully operational and transparent with all regulatory agencies.

 

On April 15, 2019, an alleged shareholder filed a purported class action in the
United States District Court for the Middle District of Florida against the
Company and certain of its officers and directors, captioned Hatten v. Taronis
Technologies, Inc., et al., Case No. 8:19-cv-00889 (M.D. Fla.). The complaint
purports to be brought on behalf of a class consisting of all persons (other
than defendants) who purchased or otherwise acquired securities of the Company
between January 28, 2019 and February 12, 2019 and alleges that the Company and
the individual defendants violated federal securities laws, including Sections
10(b) and/or 20(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Rule 10b-5 promulgated thereunder, by making alleged false
and/or misleading statements and failing to disclose certain information
regarding the Company’s business with the City of San Diego.

 

On June 21, 2019, the United States District Court for the Middle District of
Florida granted the parties’ joint motion to transfer the case to the United
States District Court for the District of Arizona. On July 10, 2019, the Court
appointed a Lead Plaintiff. The case is now captioned Zhu, et al. v. Taronis
Technologies, Inc., et al., No. CV-19-04529-PHX-GMS (D. Ariz.). On August 2,
2019, the Court established a schedule for the filing of an operative amended
complaint and a response thereto.

 

On August 30, 2019, Lead Plaintiff filed an amended complaint that alleges the
same claims and class period as the initial complaint. Defendants’ motion to
dismiss the amended complaint is due on October 14, 2019.

 

   

 

 

On June 25, 2019, a shareholder derivative complaint was filed against certain
of the Company’s directors and officers in the United States District Court for
the District of Arizona. The case is captioned Falcone v. Dingess, et al., No.
CV-19-04547-PHX-DJH (D. Ariz.). The complaint alleges, among other things, that
the defendants violated federal securities laws, including Section 10(b) of the
Exchange Act and Rule 10b-5 promulgated thereunder, by making alleged false
and/or misleading statements and failing to disclose certain information
regarding the Company’s business with the City of San Diego. The complaint
further alleges breaches of fiduciary duties, waste of corporate assets, and
gross mismanagement. The factual allegations upon which these claims are based
are similar to the factual allegations made in the Securities Class Action
Litigation, described above. The complaint seeks, among other things,
unspecified damages for the Company from the individual defendants, the payment
of costs and attorneys’ fees, and that the Company be directed to reform certain
governance and internal procedures.

 

On September 20, 2019, a shareholder derivative complaint was filed against
certain of the Company’s directors and officers in the United States District
Court for the District of Arizona. The case is captioned Manley v. Mahoney, et
al., No. 2:19-cv-05233-DLR (D. Ariz.). The complaint alleges breach of fiduciary
duties, unjust enrichment, abuse of control, gross mismanagement, and waste of
corporate assets. The factual allegations upon which these claims are based are
similar to the factual allegations made in the Securities Class Action
Litigation, described above. The complaint seeks, among other things,
unspecified damages for the Company from the individual defendants, the payment
of costs and attorneys’ fees, and that the Company be directed to reform certain
governance and internal procedures.

 

Schedule 3(q)

Absence of Certain Changes

 

  ● On June 24, 2019, the Company’s Board of Directors approved a plan to pursue
a separation of its gas and welding supply retail business from Taronis
Technologies through a spin-off, which will result in the distribution of 100%
of Taronis Technologies’ interest in Taronis Fuels to holders of Taronis
Technologies’ common stock. Holders of Taronis Technologies’ common stock will
be entitled to receive five (5) shares of Taronis Fuels common stock for every
one (1) share of Taronis Technologies common stock held as of 5:00 p.m., New
York City time, on the record date, November 29, 2019. The distribution date for
the spin-off will be on or about December 5, 2019. Immediately after the
distribution is completed, Taronis Fuels will be an independent, publicly traded
company. The distribution is being conducted on a pro rata basis to the Taronis
Technologies shareholders in a manner that is intended to be tax-free for United
States federal income tax purposes.         ● From time to time the Company
sells assets in the ordinary course of business. Without an overly burdensome
review process, the Company must assume that the dollar value of some of the
assets sold may have exceeded $100,000 in the aggregate.         ● On August 8,
2019, the Company assigned a promissory note and mortgage for its real property
located at 11885 44th Street N., Clearwater, FL 33762, in the original principal
amount of $520,000 to Taronis Fuels, Inc., its wholly owned subsidiary.

 

Schedule 3(gg)

Transactions with Affiliates

 

None.

 

Schedule 3(pp)

Subsidiary Rights

 

None.

 

   

 

 

Schedule 3(ww)

SEC Documents; Financial Statements

 

On September 23, 2019, the Company late filed a Current Report on Form 8-K that
should have been filed on August 21, 2019 due to a mix up with its EDGAR filing
agent. Notwithstanding the foregoing, the Company publicly and timely disclosed
the matters contained in the Form 8-K by press release on August 21, 2019.

 

Schedule 3(yy)

Indebtedness and Other Contracts

 

C6 Capital Funding, LLC - Agreement for the Purchase and Sale of Future
Receipts. Includes security interest and financing statement encumbering 15% of
the Company’s future receivables. Purchase Price: $700,000. Purchased Amount:
$966,000. Initial Daily Amount: $5,750.

 

Green Capital Funding, LLC - Future Receivables Sale and Purchase Agreement.
Includes a second position security interest and financing statement encumbering
25% of the Company’s future receivables. Purchase Price: $750,000. Purchased
Amount: $1,117,500. Initial Weekly Installment: $45,593.00.

 

The Company shall have the right to enter into a bridge financing transaction up
to $3,000,000 at any time prior to Closing, in its sole discretion.

 

Schedule 3(yy)(i)

Liens Permitted

 

  ● C6 Capital Funding, LLC - Agreement for the Purchase and Sale of Future
Receipts. Includes security interest and financing statement encumbering 15% of
the Company’s future receivables.         ● Green Capital Funding, LLC - Future
Receivables Sale and Purchase Agreement. Includes a second position security
interest and financing statement encumbering 25% of the Company’s future
receivables.         ● Security interests and financing statements covering
accounts receivable and other lines of credit, generally, existing on the date
of the Securities Purchase Agreement.

 

Schedule 3(yy)(ii)

Indebtedness Permitted to be Repaid

 

  ● C6 Capital Funding, LLC - Agreement for the Purchase and Sale of Future
Receipts. Purchase Price: $700,000. Purchased Amount: $966,000. Initial Daily
Amount: $5,750. Including advances thereof.         ● Green Capital Funding, LLC
- Future Receivables Sale and Purchase Agreement. Purchase Price: $750,000.
Purchased Amount: $1,117,500. Initial Weekly Installment: $45,593.00. Including
advances thereof.         ● Lines of credit, generally.         ● Any bridge
financing transaction up to $3,000,000 entered into prior Closing, in the
Company’s sole discretion.

 

Schedule 7(xvi)

Parties to Lock-up Agreement

 

  1. Scott Mahoney – CEO, President and Director   2. Tyler B. Wilson – CFO,
Secretary and General Counsel   3. Robert Dingess – Chairman of the Board of
Directors   4. William W. Staunton – Director   5. Kevin Pollack – Director

 

   

 

 